Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 04/19/22 is acknowledged. 

2. Claims 239-244, 246-253, 255, 259-265  are pending. 


3. Claim 255 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 239-244, 246-253,  259-265  read on a method of sorting a stem cell are under consideration in the instant application


4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  Claim terms are interpreted not only in light of the specification but also in light of the prior art.  See In re Cortright, 49 USPQ2d 1464, 1467 (Fed. Cir. 1999).  

It is the Examiner’s position that when claim 1 is given its broadest reasonable interpretation it can read on the method of isolating a stem cell population that is CD34+/CD45RA-/CD90+.  The claimed “ having predictive engraftment potential that provides multi-lineage hematopoietic recovery” would be an inherent property of said claimed isolated population



6. Claim(s) 239-244,  246-253,  259-265  stand  rejected under 35 U.S.C. 102(a) (1)/( 2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 10,813,949 or US Patent 9,834,755 or US Patent Application 20160097036 for the same reasons set forth in the previous Office Action, mailed on 09/28/21.

Applicant’s arguments filed on 04/19/22 have been fully considered but have not been found convincing.

Applicant asserts that none of the prior art references teach or suggest any stratergy to sort a stem cell population with predictive engraftment potential.

Contrary to Applicant’s assertion it is noted that during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  Claim terms are interpreted not only in light of the specification but also in light of the prior art.  See In re Cortright, 49 USPQ2d 1464, 1467 (Fed. Cir. 1999).  

It is the Examiner’s position that when claim 239 is given its broadest reasonable interpretation it can read on the method of isolating a stem cell population  expressing  CD34+/CD45RA-/CD90+ markers.  The claimed “ having predictive engraftment potential that provides multi-lineage hematopoietic recovery” would be an inherent property of said claimed isolated population. Moreover, the instant Specification explicitly teaches that “ population of HSC with predicted engraftment potential can be isolated by sorting  CD34+  that are CD45Ra- and CD90+ ( see the instant Specification, paragraphs 0006,0130). In other word, the isolated stem cell subpopulation that  is  CD34+/CD45RA-/CD90+ would inherently have said predictive engraftment potential. 
 


As has been stated previously, US Patent’ 949 teaches a method for sorting of stem cell population for   enriching and obtaining
CD34+/ CD45RA-/CD90+ /CD133+   or  CD34+ /CD45RA-/CD90+/ CD117 + stem cell subpopulation. US Patent’ 949 teaches that any technique known  in the art to separate/select said cell subpopulation, including using a monoclonal antibody that specifically recognized said markers can be used.  ( see entire document paragraphs 20, 27, 29, 32 and 89 in particular).US Patent’949 teaches that said stem cells subpopulation can be cultured in the culture medium comprising SCF, FLT-3L, TPO and IL-3 ( see paragraph 57 in particular).

US Patent’ 755 teaches a method for sorting of stem cell population for   enriching and obtaining
CD34+/ CD45RA-/CD90+ /CD133+   or  CD34+ /CD45RA-/CD90+/ CD117 + stem cell subpopulation. US Patent’ 755 teaches that any technique known  in the art to separate/select said cell subpopulation, including using a monoclonal antibody that specifically recognized said markers can be used.  ( see entire document paragraphs 73, 183, 185, 191 in particular). US Patent’949 teaches that said stem cells subpopulation can be cultured in the culture medium comprising SCF, FLT-3L, TPO and IL-3 ( see paragraph 44 and 66 in particular).

US Patent Application’ 755 teaches a method for sorting of stem cell population for   enriching and obtaining CD34+ /CD45RA-/CD90+/ CD117 + stem cell subpopulation. US Patent’ 755 teaches that any technique known  in the art to separate/select said cell subpopulation, including using a monoclonal antibody that specifically recognized said markers can be used.  ( see entire document paragraphs 0031, 0049, and claims in particular). ). US Patent Application ’755 teaches that said stem cells subpopulation can be cultured in the culture medium comprising SCF, FLT-3L, TPO and IL-3 ( see paragraph 0043 and 0054 in particular).

Though US Patent’949 , US Patent’755  and US Patent Application’036 do not explicitly teach that isolated CD34+/ CD45RA-/CD90+ subpopulation have a predictive engraftment potential that provides multi-lineage hematopoietic recovery, said functional properties would be an inherent property of the recited cell subpopulation, because the recited cell subpopulation have the same phenotypes as claimed. Since the office does not have a laboratory to test the reference stem cells, it is applicant’s burden to show that the reference stem cells do not have the same predictive engraftment potential as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”


Claims  247-253, 260-261 are  included because it would be conventional and within the skill of the art to : (i) determine an optimal technic for enriching as well as the source for obtaining biological sample comprising stem cells.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).



The reference teaching anticipates or , the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 
 

7. No claim is allowed.


8. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                                                                                                                                                  
/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644